Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
This is in response to Application filed on 5/8/2020 in which claims 1-12 were presented for examination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-12 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Pitchforth et al. (U.S. Patent No. 2018/0249775 A1).

Regarding claim 1, Pitchforth et al. “Pitchforth” discloses a shirt (Fig. 1A identifier 10), comprising: 
a body (100) (capable) to be disposed about a torso of a wearer (when worn see Figs. 6A-7C); 
a pair of shoulders (right and left portions adjacent to the shoulder of the wearer when worn) (capable) to be disposed about the wearer's shoulders (when worn); 
a pair of sleeves (130, 140) (capable) to receive the wearer's arms (when worn); and 
a collar assembly (150) comprising: 
a port (152) including a V-shaped region (See Fig. 1A); and 
a collar extending (upwardly) from the port (152), wherein the collar has a first portion extending a first length from the port (which is the portion that has a V-shape), and a second portion extending a second length from the port (which is the portion that has a straight line adjacent a back neck region of the wearer when worn), wherein the first length is longer than the second length (See Fig. 1A), wherein the second portion extends from the V-shaped region of the port (See above and Fig. 1A); and 
wherein the body (100) and the collar assembly (150) comprise a first material (which was referred to a base material shown in Fig. 1A in light shaded material); 
wherein the pair of shoulder (See above) and the pair of sleeves (130, 140) comprise a second material (referred to as bands shown in dark shaded material); and 
wherein the second material is more abrasion resistant than the first material (because the second material is disposed on the first material adding another layer making it thicker and therefore more abrasion resistant to a degree).

Regarding claim 2, Pitchforth discloses a shirt wherein the second portion of the collar or the V-shaped region of the port (See above and Fig. 1A) is free of buttons, zippers, or other clasps (See Fig. 1A).

Regarding claims 3 and 9, Pitchforth discloses a shirt wherein the second material (See above) has a higher thermal insulation value than the first material (because the second material is a band disposed on the first base material therefore it is thicker than the first material and therefore it has higher thermal insulation value).

Regarding claims 4 and 10, Pitchforth discloses a shirt wherein the first material (See above) is configured (capable) to stretch more than the second material when an identical force is applied along a direction (because the second material is a band disposed on the first base material therefore it is thicker than the first material and therefore it will stretch less that the first base material).

Regarding claims 5 and 11, Pitchforth discloses a shirt wherein the first material is configured to wick moisture away from the wearer's skin (para. (para.5 discloses that the base or first material comprises elastane which is known to wick moisture as evident by applicant’s specification wherein elastane is the first material and the first material wicks moisture).



Regarding claims 7-8, Pitchforth et al. “Pitchforth” discloses a shirt (Fig. 1A identifier 10), comprising: 
a body (100) (capable) to be disposed about a torso of a wearer (when worn see Figs. 6A-7C); 
a pair of shoulders (right and left portions adjacent to the shoulder of the wearer when worn) (capable) to be disposed about the wearer's shoulders (when worn); 
a pair of sleeves (130, 140) (capable) to receive the wearer's arms (when worn); and 
a collar assembly (150) comprising: 
a port (152) including a V-shaped region (See Fig. 1A); and 
a collar extending (upwardly) from the port (152), wherein the collar has a first portion extending a first length from the port (which is the portion that has a V-shape), and a second portion extending a second length from the port (which is the portion that has a straight line adjacent a back neck region of the wearer when worn), wherein the first length is longer than the second length (See Fig. 1A), wherein the second portion extends from the V-shaped region of the port (See above and Fig. 1A); and 
wherein the body (100) and the collar assembly (150) comprise a first material (which was referred to a base material shown in Fig. 1A in light shaded material); 
wherein the pair of shoulder (See above) and the pair of sleeves (130, 140) comprise a second material (referred to as bands shown in dark shaded material); and 

wherein the second portion of the collar or the V-shaped region of the port (See above and Fig. 1A) is free of buttons, zippers, or other clasps (See Fig. 1A).

Conclusion
The prior art made of record and not relied upon is considered (See PTO-892) pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED ANNIS whose telephone number is (571)270-1563. The examiner can normally be reached Monday-Friday 8 am-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/KHALED ANNIS/           Primary Examiner, Art Unit 3732